                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                  PIKEVILLE

CRIMINAL NO. 7:18-cr-2-KKC-EBA

UNITED STATES OF AMERICA                                                        PLAINTIFF


V.                  PRELIMINARY JUDGMENT OF FORFEITURE
                      AND ORDER OF MONEY JUDGMENT


JACKSON NOEL                                                                  DEFENDANT


                                        * * * * *

       Based upon the jury verdict herein, and the Court being sufficiently advised, it is

ORDERED, ADJUDGED and DECREED that the property listed below is subject to

forfeiture, the defendant’s interest in the property listed below is forfeited to the United

States of America pursuant to 21 U.S.C. § 853:

      SEIZED FUNDS:
      $36,315.00 seized from the account of Buffalo Drug Inc., Poca Valley Bank.


       The United States shall provide notice to persons who may have an interest in the

property listed above and is authorized to conduct appropriate discovery and any

necessary ancillary proceedings as to the rights of third parties pursuant to 21 U.S.C. §

853(n) and Fed. R. Crim. P. 32.2(c).
       It is further ORDERED that the United States Marshals Service shall seize

forthwith the aforedescribed seized funds and maintain custody in accordance with 21

U.S.C. § 853 and all relevant laws until further order of this Court.
       IT IS FURTHER ORDERED that:
          a. the United States District Court shall retain jurisdiction in the case for the

             purpose of enforcing this Order;

         b. pursuant to Rule 32.2(b)(3), this Order of Forfeiture shall become final as to

             the defendant at the time of sentencing, and shall be made part of the

             sentence and included in the judgment; and

        It is further ORDERED that the Clerk deliver copies of this Order to all counsel of

 record, United States Marshals Service, and United States Probation.



        DATED: November 26, 2019




                                              2
